Case 13-48109        Doc 26     Filed 04/16/19     Entered 04/16/19 12:47:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 48109
         Harold Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/17/2013.

         2) The plan was confirmed on 03/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/20/2014.

         5) The case was Completed on 11/13/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,677.08.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48109            Doc 26    Filed 04/16/19    Entered 04/16/19 12:47:32                Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor             $13,764.30
           Less amount refunded to debtor                           $20.00

 NET RECEIPTS:                                                                                    $13,744.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,860.50
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $560.54
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,421.04

 Attorney fees paid and disclosed by debtor:                   $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alcoa Billing Center              Unsecured          23.39           NA              NA            0.00       0.00
 American InfoSource LP as Agent   Unsecured           0.00        213.73          213.73          21.37       0.00
 Cardiac Consulting Group          Unsecured          25.93           NA              NA            0.00       0.00
 Cardiac Consulting Group          Unsecured          59.66           NA              NA            0.00       0.00
 CBCS                              Unsecured           1.00           NA              NA            0.00       0.00
 Charles A Beck Jr. Md             Unsecured           7.55           NA              NA            0.00       0.00
 Convergent                        Unsecured         774.00           NA              NA            0.00       0.00
 Cook County Treasurer             Secured        3,383.24       8,912.38        3,346.51      3,346.51        0.00
 Cook County Treasurer             Secured        5,565.87       8,912.38        5,565.87      5,565.87        0.00
 Franciscan Alliance               Unsecured          41.66           NA              NA            0.00       0.00
 Harris & Harris Ltd               Unsecured      1,156.00            NA              NA            0.00       0.00
 HRRG                              Unsecured          36.90           NA              NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured         295.00        335.62          335.62          33.56       0.00
 Ingalls Hospital                  Unsecured          10.00           NA              NA            0.00       0.00
 Ingalls Memorial Hospital         Unsecured         915.00           NA              NA            0.00       0.00
 Jerry J Itkonen MD                Unsecured          42.45           NA              NA            0.00       0.00
 Midwest Anesthesiologists         Unsecured          46.93           NA              NA            0.00       0.00
 Midwest Emergency Associates      Unsecured          36.00           NA              NA            0.00       0.00
 Mira Med Revenue Group            Unsecured          41.66           NA              NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         131.93           NA              NA            0.00       0.00
 Northeast Credit & C              Unsecured         810.00           NA              NA            0.00       0.00
 Northeast Credit & C              Unsecured         290.00           NA              NA            0.00       0.00
 Palisades Collection LLC          Unsecured           0.00        936.07          936.07          93.61       0.00
 Portfolio Recovery Associates     Unsecured         710.00           NA              NA            0.00       0.00
 Primary Healthcare                Unsecured          59.66           NA              NA            0.00       0.00
 Quick Click Loans                 Unsecured      2,000.00       2,079.59        2,079.59        207.96        0.00
 Quickclick                        Unsecured         999.00           NA              NA            0.00       0.00
 Radiology Imaging Consultants     Unsecured          17.02           NA              NA            0.00       0.00
 RAO Uppuluri M.D.S.C.             Unsecured          25.06           NA              NA            0.00       0.00
 Region Recov                      Unsecured         192.00           NA              NA            0.00       0.00
 Resurgent Capital Services        Unsecured           0.00        543.83          543.83          54.38       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48109            Doc 26   Filed 04/16/19    Entered 04/16/19 12:47:32                  Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim         Principal       Int.
 Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
 South Suburban College           Unsecured         193.00             NA             NA           0.00        0.00
 United Recovery Service, LLC     Unsecured          42.45             NA             NA           0.00        0.00
 Unknown                          Unsecured         159.00             NA             NA           0.00        0.00
 Unknown                          Unsecured          29.00             NA             NA           0.00        0.00
 Vision Fin                       Unsecured          88.00             NA             NA           0.00        0.00
 WellGroup Health Partners        Unsecured          14.87             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00             $0.00                   $0.00
       Mortgage Arrearage                                        $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                                   $0.00             $0.00                   $0.00
       All Other Secured                                     $8,912.38         $8,912.38                   $0.00
 TOTAL SECURED:                                              $8,912.38         $8,912.38                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $4,108.84           $410.88                   $0.00


 Disbursements:

          Expenses of Administration                              $4,421.04
          Disbursements to Creditors                              $9,323.26

 TOTAL DISBURSEMENTS :                                                                           $13,744.30




UST Form 101-13-FR-S (9/1/2009)
Case 13-48109        Doc 26      Filed 04/16/19     Entered 04/16/19 12:47:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
